     Case 1:21-cv-00629-SJB ECF No. 8, PageID.71 Filed 08/17/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JEFFREY WILLIS,
                        Petitioner,                     Case No. 1:21-cv-629

v.                                                      Honorable Sally J. Berens

GARY MINIARD,
                        Respondent.
____________________________/

                                              OPINION

        This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Petitioner has consented to the conduct of all proceedings in this case by a United States Magistrate

Judge. (ECF No. 7.) Promptly after the filing of a petition for habeas corpus, the Court must

undertake a preliminary review of the petition to determine whether “it plainly appears from the

face of the petition and any exhibits annexed to it that the petitioner is not entitled to relief in the

district court.” Rule 4, Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition

must be summarily dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970)

(district court has the duty to “screen out” petitions that lack merit on their face). A dismissal

under Rule 4 includes those petitions which raise legally frivolous claims, as well as those

containing factual allegations that are palpably incredible or false. Carson v. Burke, 178 F.3d 434,

436–37 (6th Cir. 1999). After undertaking the review required by Rule 4, the Court will dismiss

the petition without prejudice for failure to exhaust available state-court remedies.
     Case 1:21-cv-00629-SJB ECF No. 8, PageID.72 Filed 08/17/21 Page 2 of 8




                                            Discussion

I.     Factual allegations

       Petitioner Jeffrey Willis is incarcerated with the Michigan Department of Corrections at

the Saginaw County Correctional Facility (SRF) in Freeland, Saginaw County, Michigan. On May

16, 2018, following a ten-day jury trial in the Muskegon County Circuit Court, Petitioner was

convicted of first-degree murder, in violation of Mich. Comp. Laws § 750.316, and kidnapping, in

violation of Mich. Comp. Laws § 750.349. On June 18, 2018, the court sentenced Petitioner to

life imprisonment without parole for first-degree murder and 18 years, 9 months to 40 years’

imprisonment for kidnapping.1

       Petitioner recently filed a habeas corpus petition challenging his convictions. Under Sixth

Circuit precedent, the application is deemed filed when handed to prison authorities for mailing to

the federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition

in the prison mailing system on July 20, 2021. (Pet., ECF No. 1, PageID.14.)

       The petition raises four grounds for relief, as follows:

       I.      Violation of Petitioner’s 4th Amendment protections against unreasonable
               search and seizure by the government.

       II.     Violation of Petitioner’s 5th, 6th, and 14th Amendment rights when the
               state interfered with the attorney-client communications.

       III.    The trial court’s abuse of discretion by the introduction of unlawful and
               prejudicial evidence against him.

       IV.     Violation of Petitioner’s 5th and 14th Amendment right to due process by
               State due to a Brady claim.




1
 This is one of two sentence strings that include a term of life imprisonment without parole for
murder. Petitioner was arraigned for the crimes in the other case, People v. Willis, No. 16-003145
(Muskegon Cnty. Cir. Ct.) first, and convicted and sentenced in that case before he was convicted
and sentenced in the proceedings challenged in this petition.
                                                2
      Case 1:21-cv-00629-SJB ECF No. 8, PageID.73 Filed 08/17/21 Page 3 of 8




(Pet., ECF No.1, PageID.6–10.) Petitioner reports that he has exhausted his state court remedies

with respect to each issue. Nonetheless, Petitioner has also filed a motion to stay these proceedings

and hold them in abeyance (ECF No. 3), to permit him to exhaust his state court remedies—not

with respect to the four issues quoted above, but with respect to two new issues:

         V.     Ineffective assistance of trial and appellate counsel.

         VI.    Prosecutorial misconduct of the state prosecutor and his office.

(Mot. to Stay, ECF No. 3, PageID.58.) Petitioner reports that he is “currently filing a M.C.R. 6.500

motion in the state court in order to exhaust all his available remedies.” (Id.)

         The Court construes Petitioner’s motion to stay as a motion to amend his petition to add

habeas grounds V and VI. Motions to amend a habeas corpus petition are governed by Rule 15(a)

of the Federal Rules of Civil Procedure. See 28 U.S.C. § 2242 (application for writ of habeas

corpus “may be amended or supplemented as provided in the rules of procedure applicable to civil

actions.”); Hodges v. Rose, 570 F.2d 643, 649 (6th Cir. 1978). In the initial stages of a case,

Federal Rule of Civil Procedure 15 permits a party to amend its pleadings once as a matter of

course. Fed. R. Civ. P. 15(a). Therefore, the Court will permit Petitioner to amend his petition to

include the two new issues. The remainder of the relief requested in the motion to stay is addressed

below.

II.      Exhaustion of State Court Remedies

         Before the Court may grant habeas relief to a state prisoner, the prisoner must exhaust

remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so that state

courts have a “fair opportunity” to apply controlling legal principles to the facts bearing upon a

petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270, 275–

77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6 (1982).
                                                  3
     Case 1:21-cv-00629-SJB ECF No. 8, PageID.74 Filed 08/17/21 Page 4 of 8




To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal claims to

all levels of the state appellate system, including the state’s highest court. O’Sullivan, 526 U.S. at

845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d 480, 483

(6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte when it

clearly appears that habeas claims have not been presented to the state courts. See Prather v. Rees,

822 F.2d 1418, 1422 (6th Cir. 1987); Allen, 424 F.2d at 138–39.

        Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155, 160 (6th

Cir. 1994). The petition indicates that Petitioner has exhausted his state court remedies with

respect to the first four habeas issues. Petitioner acknowledges, however, that he has not exhausted

his state court remedies with regard to issues V and VI.

        An applicant has not exhausted available state remedies if he has the right under state law

to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c). Petitioner has

at least one available procedure by which to raise the issues he has presented in this application.

He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under Michigan

law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1). Petitioner has,

apparently, not yet filed his one allotted motion. Therefore, the Court concludes that he has at

least one available state remedy. To properly exhaust his claim, Petitioner must file a motion for

relief from judgment in the Muskegon County Circuit Court. Petitioner has expressed his intention

to do just that.

        If his motion is denied by the circuit court, Petitioner must appeal that decision to the

Michigan Court of Appeals and the Michigan Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley,

902 F.2d at 483 (“‘[P]etitioner cannot be deemed to have exhausted his state court remedies as




                                                  4
    Case 1:21-cv-00629-SJB ECF No. 8, PageID.75 Filed 08/17/21 Page 5 of 8




required by 28 U.S.C. § 2254(b) and (c) as to any issue, unless he has presented that issue both to

the Michigan Court of Appeals and to the Michigan Supreme Court.’”) (citation omitted).

       Because Petitioner has some claims that are exhausted and some that are not, his petition

is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed to dismiss

mixed petitions without prejudice in order to allow petitioners to return to state court to exhaust

remedies. However, since the habeas statute was amended to impose a one-year statute of

limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181–82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2005) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002). By way of his motion to stay, Petitioner seeks to avail himself of the stay remedy

discussed in Palmer.

       Petitioner’s application is subject to the one-year statute of limitations provided in 28

U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date on

which the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to the

Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court



                                                 5
    Case 1:21-cv-00629-SJB ECF No. 8, PageID.76 Filed 08/17/21 Page 6 of 8




denied his application on September 8, 2020. Petitioner did not petition for certiorari to the United

States Supreme Court (Pet., ECF No. 1, PageID.3), though the ninety-day period in which he could

have sought review in the United States Supreme Court is counted under Section 2244(d)(1)(A).

See Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000). The ninety-day period expired on

December 7, 2020. Accordingly, absent tolling, Petitioner would have one year, until December

7, 2021, in which to file his habeas petition. Petitioner filed the instant petition on July 20, 2021,

more than four months before expiration of the limitations period.

        The running of the statute of limitations is tolled while “a properly filed application for

State post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending.” 28 U.S.C. § 2244(d)(2). The statute of limitations is tolled from the filing of an

application for state post-conviction or other collateral relief until a decision is issued by the state

supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the

time that a Petitioner petitions for writ of certiorari in the United States Supreme Court. Id. at 332.

Thus, so long as Petitioner’s request for collateral review is pending, the time will not count against

him. But, until he files his motion and after the Michigan Supreme Court rules on his application

for leave to appeal to that court, the statute of limitations will run. The Palmer Court has indicated

that thirty days is a reasonable amount of time for a petitioner to file a motion for post-conviction

relief in state court, and another thirty days is a reasonable amount of time for a petitioner to return

to federal court after he has exhausted his state-court remedies. Palmer, 276 F.3d at 781. See also

Griffin, 308 F.3d at 653 (holding that sixty days amounts to a mandatory period of equitable tolling

under Palmer).

        Petitioner has more than sixty days remaining in his limitations period. Assuming that

Petitioner diligently pursues his state-court remedies and promptly returns to this Court after the



                                                   6
       Case 1:21-cv-00629-SJB ECF No. 8, PageID.77 Filed 08/17/21 Page 7 of 8




Michigan Supreme Court issues its decision, he is not in danger of running afoul of the statute of

limitations. Therefore, a stay of these proceedings is not warranted, and the Court will dismiss the

petition for failure to exhaust available state-court remedies. Should Petitioner decide not to

pursue his unexhausted claims in the state courts, he may file a new petition raising only exhausted

claims at any time before the expiration of the limitations period.

III.     Certificate of Appealability

         Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

         I have concluded that Petitioner’s application is properly denied for lack of exhaustion.

Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied on

procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

         I find that reasonable jurists could not find it debatable whether Petitioner’s application

should be dismissed for lack of exhaustion. Therefore, a certificate of appealability will be denied.

Moreover, for the same reasons, I conclude that Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial
                                                  7
    Case 1:21-cv-00629-SJB ECF No. 8, PageID.78 Filed 08/17/21 Page 8 of 8




of a constitutional right, I also conclude that any issue Petitioner might raise on appeal would be

frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                           Conclusion

       The Court will enter an order and judgment allowing Petitioner’s amendment of the

petition, denying his motion to stay, dismissing the petition for failure to exhaust state-court

remedies, and denying a certificate of appealability.



DATE: August 17, 2021                                       /s/ Sally J. Berens
                                                            SALLY J. BERENS
                                                            U.S. Magistrate Judge




                                                 8
